        Case 1:14-md-02573-VEC Document 477 Filed 12/02/20 Page 1 of 5




                                                                           December 1, 2020
VIA ECF

The Honorable Valerie E. Caproni
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
       Re:     In re London Silver Fixing Antitrust Litig.,
               Case No. 14-MD-2573 (VEC) (S.D.N.Y.)
Dear Judge Caproni:
        Pursuant to Part 8(a)(1)(vii) of the Discovery Schedule (Dkt. 371), as amended by the
Court’s May 24, 2019 Order, the parties jointly submit this letter updating the Court on the parties’
recent discovery progress.
       1.      Fact Depositions
        HSBC: Plaintiffs and HSBC continue to work to schedule depositions and have currently
identified dates in January 2021 for the depositions of Kevin Danca and HSBC’s 30(b)(6) designee
as to certain topics.
        HSBC’s counsel has stated that it does not expect to represent seven of the ten fact
witnesses on Plaintiffs’ amended preliminary witness list, as served on August 27, 2020.
Plaintiffs’ counsel is in discussions with counsel for Darren Botha regarding the logistics and
scheduling of his deposition.
        On March 27, 2020, HSBC informed Plaintiffs that “Counsel for HSBC currently intends
and expects to represent for purposes of their depositions each of the individuals Plaintiffs have
identified as current or former HSBC employees. As we have previously stated, any effort to
contact any of these individuals should be directed to HSBC’s counsel in this case.” On a meet
and confer on July 30, 2020, HSBC stated that any overseas former employees on Plaintiffs’
preliminary witness list may insist on Hague Convention procedures, and HSBC would be better
able to advise on the representational status of overseas former employees if Plaintiffs reduced
their preliminary witness list of 32 individuals. On September 16, 2020, HSBC informed Plaintiffs
that “[b]ased on current information, King & Spalding LLP does not expect to represent the
following individuals on Plaintiffs’ August 27, 2020 Preliminary Witness List for purposes of their
depositions: Simon Atkinson; Darren Botha; Jeremy Charles; Peter Drabwell; John Levin; David
Rose and Joseph Stefans,” i.e., 7 of the 10 witnesses plaintiffs indicated they intend to
depose. Since that time, Plaintiffs have repeatedly requested that Defendants provide updates on
these issues so that the witnesses can get placed on the deposition calendar as soon as
possible. Shortly after receipt of the September 16 letter, and in subsequent electronic and
telephonic communications, Plaintiffs requested the identity of the counsel who will represent
these witnesses, as well as contact information for these witnesses. HSBC has provided
representation information as to one witness and will meet and confer with Plaintiffs this week to
provide additional representation information. Plaintiffs may need to seek the court’s intervention
on this issue.
        Case 1:14-md-02573-VEC Document 477 Filed 12/02/20 Page 2 of 5




          BNS: BNS has requested that Silver and Gold Plaintiffs coordinate on the scheduling of
the deposition of Peter Smith, who is also on both sets of Plaintiffs’ preliminary witness lists.
Plaintiffs confirm they are working to provide coordinated deposition dates for Peter Smith. More
generally, BNS has requested that Silver and Gold Plaintiffs coordinate on the scheduling of
depositions for overlapping witnesses going forward. Plaintiffs have been and will continue to
attempt to coordinate on the scheduling of depositions for overlapping witnesses in the Gold case,
however, Plaintiffs maintain that in certain circumstances and for different strategy reasons,
Plaintiffs in the different cases may desire to call witnesses at different times during the eight-
month deposition period, and remote depositions reduce the inconvenience of double travel that
might otherwise exist. BNS’s position is that the Court has already determined that “[d]iscovery
in this litigation shall be coordinated with discovery in [Gold], to the extent that the Parties should
attempt (where possible) to cooperatively resolve any discovery issues impacting both cases so as
to minimize duplication and burden on the Parties, the Court, and nonparties” (Discovery Schedule
9/6/2018, ECF No. 371), and that travel planning and expense is not the only burden at issue
here. The witnesses in Gold and Silver will be asked about matters that took place a decade ago
or longer, which will require substantial preparation to refresh their recollection. This will result
in significant disruption to their lives and jobs for multiple days, and they should not be asked to
do that twice. Instead, depositions in the two actions should be coordinated to take place
reasonably close in time so that there is a single disruption for the witness.
        The deposition of Anton Down has been scheduled for December 8, 2020 at 6 AM EST.
Plaintiffs have also contacted counsel for Robert Mizrahi regarding the scheduling of his
deposition.
       Plaintiffs: The deposition of KPFF Investment Inc. has been scheduled for January 5,
2021 at 10 AM PT.
       2.      Remote Depositions
       The Parties have agreed that U.S. Legal will be the preferred remote deposition vendor.
       3.      30(b)(6) Depositions
        On July 22, 2020, Plaintiffs served Rule 30(b)(6) deposition notices on BNS and HSBC.
On July 30, 2020, the Parties met and conferred regarding the Notices, and Defendants requested
that Plaintiffs narrow their Deposition Topics for efficiency purposes. On August 14, 2020,
Plaintiffs offered a compromise on 30(b)(6) Topics, reserving their rights. Defendants informed
Plaintiffs that they were amenable to Plaintiffs’ proposal in principle, but had some proposed
adjustments on how certain deposition topics were categorized, which Defendants sent Plaintiffs
on October 22, 2020. Plaintiffs accepted portions of Defendants’ proposal and rejected others in
a scheduling communication sent to HSBC as described above. Defendants reserve their right to
object to the Deposition Topics that Plaintiffs have noticed. Plaintiffs reserve the right to challenge
Defendants’ objections on any grounds.
       4.      Deposition Cross Notices
        On November 18, 2020, Defendants sent Plaintiffs a proposal regarding the procedures to
be followed in connection with providing notice for the cross-noticing of depositions, in addition
to the provisions of the Deposition Protocol, to which Plaintiffs responded on November 20, 2020.
The parties continue to meet and confer on this issue.
         Case 1:14-md-02573-VEC Document 477 Filed 12/02/20 Page 3 of 5




        5.      Deutsche Bank Settlement
       The Parties have reached agreement regarding the production of non-settling Defendants’
domestic and foreign counterparty information to an agent of Defendants’ choosing, i.e., Rust, Inc.
Rust will mail notices and claim forms to non-settling Defendants’ counterparties, who may then
choose to file claims, opt out or object, as they deem appropriate. Defendants will provide their
counterparty information to Rust promptly once Rust is engaged.
         The last status letter, dated November 2, 2020, stated: “The Parties have reached agreement
regarding the production of non-settling Defendants’ domestic and foreign counterparty
information to an agent of Defendants’ choosing, i.e., Rust, Inc. Plaintiffs have requested that
Defendants provide counterparty information to Rust by Wednesday November 4, 2020, so that
notices can go out to those counterparties in accordance with the schedule so ordered by the
Court. Defendants expect to provide their counterparty information to Rust as soon as possible,
but at this time do not anticipate that they will likely be able to complete their retention negotiations
and provide data to Rust by November 4.” On November 18, 2020, Defendants requested that
Plaintiffs, in order to address certain data privacy concerns, present a proposed order to the Court
directing Defendants to produce counterparty information to Rust, and sent a draft of the proposed
order to Plaintiffs. After meeting and conferring about the need for such an order, on November
23, 2020, Plaintiffs revised the draft order to request that Defendants produce their counterparty
information to Rust by November 30, 2020. Because Defendants are still finalizing the
engagement of Rust, and cannot provide counterparty information until Rust is engaged,
Defendants cannot agree to Plaintiffs’ revisions.
        On November 24, 2020, Defendants sent Plaintiffs the current draft of their engagement
letter with Rust (which Rust is still reviewing), which set out that Rust’s fees are payable from the
settlement funds, and that Plaintiffs will be responsible for paying the fees if they are not paid out
of the settlement funds. In order to facilitate this, Defendants proposed that Plaintiffs become a
signatory to the agreement or enter into a separate agreement regarding their payment obligations.
On November 30, 2020, Plaintiffs rejected Defendants’ proposal but agreed that the reasonable
and customary expenses incurred by Rust (as audited and approved by Interim Co-Lead Counsel
for the Class) would be presented to the Settlement Administrator as settlement-related expenses
to be paid from the Settlement Fund. Defendants were informed by Rust on the evening of
December 1, and subsequently informed Plaintiffs, that Rust had agreed to the last version of the
engagement letter Defendants provided to Rust, which included a signature block for Plaintiffs
acknowledging responsibility for fees. Thus, the principle terms remaining to be negotiated are
payment security for Rust, now put in jeopardy by Plaintiffs’ refusal to bear Defendants’
reasonable expenses necessary to effectuate a settlement to which Defendants are not a party, and
the execution of the Standard Contractual Clauses (“SCC”) approved by the European
Commission for data transfers between EU and non-EU countries. The parties continue to meet
and confer on this issue.
       Plaintiffs have advised Defendants that the engagement of Rust needs to be finalized and
the production of counterparty information to Rust needs to occur immediately. As noted in the
November status letter, Defendants expect to provide their counterparty information to Rust as
soon as possible, but cannot do so until Rust is engaged, and thus cannot commit to a date certain
by which to provide such information. Defendants note that unlike Plaintiffs in the Gold action,
who opened discussions with Defendants at least six months in advance of seeking approval on a
        Case 1:14-md-02573-VEC Document 477 Filed 12/02/20 Page 4 of 5




notice plan, Plaintiffs here did not consult Defendants or take any steps to address data privacy
concerns before seeking approval of a notice plan. Indeed, as acknowledged below, Plaintiffs did
not even seek counterparty information, let alone engage Defendants on related data privacy issues,
until after seeking approval of a notice plan. Plaintiffs’ oversight in this regard should not
prejudice Defendants.
         Plaintiffs note that starting on June 26, 2020 – the day after Plaintiffs filed their Motion
For An Order Approving Class Acting Notice Plan, Preliminarily Approving Distribution Plan for
Class Action Settlement With Defendant Deutsche Bank, and Scheduling Hearing For Final
Approval Of The Settlement – Plaintiffs have repeatedly requested counterparty information from
Defendants. Plaintiffs understand that Defendants have been negotiating the Rust agreement for
at least two months and, despite representing that BNS has collected the counterparty information
and HSBC has collected part of the information, Defendants still have not produced the
information as agreed upon. Defendants note that they have not breached any agreement; the
agreement quoted above was to produce their data to an “agent” of Defendants’ choosing, and Rust
will not be an agent of Defendants until the retention agreement is finalized and executed.
Plaintiffs plan to file a motion and proposed order before the Court requiring Defendants to finalize
the engagement details with Rust and to provide counterparty information by a date certain if
Defendants do not complete the engagement with Rust and provide counterparty information by
Friday, December 4, 2020 or another agreement can be reached. Defendants will oppose any
motion seeking to require production of counterparty information to Rust or any other person or
entity until a satisfactory retention is effectuated.
       6.      Privilege Logs
        On October 23, 2020, Plaintiffs served privilege log deficiency letters on HSBC and BNS,
and offered to meet and confer on the issues raised therein. The parties meet and conferred on
November 5, 2020 to try to resolve any issues. While Defendants disagree that their privilege logs
are deficient, they agreed to produce revised privilege logs with certain metadata requested by
Plaintiffs. HSBC produced their revised logs on November 18, 2020, and BNS produced their
revised logs on November 25, 2020. Plaintiffs are evaluating Defendants’ revised logs for
deficiencies.
       7.      Third Party Unmasking
        Plaintiffs have been diligently working with multiple third parties in an attempt to receive
their relevant Silver transaction data pursuant to subpoenas. On September 15, 2020, in response
to concerns raised by third parties, Plaintiffs proposed that such unmasked transaction data could
be subject to an “Expert Eyes Only” designation and that reference to third party transaction data
in public filings could be anonymized. In a meet and confer on September 30, Defendants stated
that the “Expert Eyes Only” designation would be problematic, particularly in preparing expert
reports.
       In response to Defendants’ stated concerns, Plaintiffs proposed a compromise that would
designate such unmasked third party transactions as “Outside Counsel and Expert Eyes Only,”
which would allow both Defendants’ counsel to view the unmasked transaction data, but would
prohibit business personnel and client contacts from viewing their competitors’ data.
        Case 1:14-md-02573-VEC Document 477 Filed 12/02/20 Page 5 of 5




        On October 22, 2020, Defendants informed Plaintiffs they will not accept a broad “Outside
Counsel and Expert Eyes Only” unmasking approach, as neither party knows how expert analysis
will unfold, and disagree that anonymized data would necessarily be sufficient for in-house
counsel to participate in the expert report process. Defendants also informed Plaintiffs at that time
that they were willing to discuss particular concerns raised by any third party.
        Plaintiffs and Defendants jointly met and conferred with two of the third parties regarding
their concerns, and are continuing to discuss possible solutions and arrange calls with additional
third parties. Since November 18, 2020, Plaintiffs have twice requested availability from
Defendants to schedule additional calls and are still awaiting a response. Defendants note that
since November 10, they have proposed more than a dozen 1-hour windows for such calls, and
Plaintiffs scheduled only three calls. Defendants will continue to identify windows in which
Plaintiffs can arrange calls with third parties. Plaintiffs note that Defendants have taken anywhere
from 2 – 8 business days to respond to Plaintiffs’ requests for availability and have never provided
availability more than 3 days in advance, despite Plaintiffs specifically requesting dates further
out. Moreover, Plaintiffs are of course beholden to the availability of third parties when
coordinating these calls. The Parties will continue to work together to attempt to schedule the third
party calls.



                                      Respectfully submitted,

 /s/ Deborah A. Elman                              /s/ Thomas Skelton
 Robert G. Eisler                                  Vincent Briganti
 Deborah A. Elman                                  Thomas Skelton
 Chad Holtzman                                     Christian Levis
 GRANT & EISENHOFER PA                             Jonathan Seredynski
 485 Lexington Avenue, 29th Floor                  LOWEY DANNENBERG P.C.
 New York, NY 10017                                44 South Broadway, Suite 1100
                                                   White Plains, NY 10601

          Interim Co-Lead Counsel for Silver Plaintiffs and the Proposed Silver Class


 /s/ Stephen Ehrenberg                             /s/ Damien J. Marshall
 Stephen Ehrenberg                                 Damien J. Marshall
 William H. Wagener                                KING & SPALDING LLP
 Virginia R. Hildreth                              1185 Avenue of the Americas 34th Floor
 SULLIVAN & CROMWELL LLP                           New York, NY 10036
 125 Broad Street
 New York, NY 10004

 Attorneys for The Bank of Nova Scotia             Attorneys for the HSBC Defendants
 Defendants and Liaison Defense Counsel
